Per curiam.
This disciplinary matter is before the Court on the Petition for Voluntary Surrender of License filed by Ronald A. Cohen. The State Bar of Georgia has no objection to the acceptance of Cohen’s petition. Cohen admits violating Standard 66 (conviction of a felony or misdemeanor) of Bar Rule 4-102 (d) in connection with his guilty plea in a felony matter. Cohen pled guilty in the United States District Court for the Northern District of Florida, Gainesville Division, to the criminal offense of conspiracy to commit wire fraud in violation of Title 18, United States Code, Sections 1343, 1956 (h) and 2. He admits *585that the offense to which he pled guilty is a felony and constitutes a violation of Standard 66. Cohen waives his right to a hearing and requests that he be permitted to surrender his license to practice law, which is tantamount to disbarment under Bar Rule 4-110 (f).
Decided October 18, 1999.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
We have reviewed the record and agree to accept Cohen’s petition for voluntary surrender of his license to practice law in this State. The name of Ronald A. Cohen is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. Cohen is reminded of his duties under Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, to take all actions necessary to protect the interests of his clients, and to certify to this Court that he has satisfied the requirements of the Rule.

Voluntary surrender of license accepted.


All the Justices concur.